Citation Nr: 1530045	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-36 464	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri.


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000, (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014)) and the implementing regulations.
Merits of the Claim

The Veteran contends he has experienced tinnitus for so long he cannot remember the start date.  He states that his tinnitus was caused by acoustic trauma he experienced while serving in Vietnam: the Veteran recalls one incident wherein he passed in front of an artillery piece as it fired.  Although he did not check "hearing loss" on his separation examination, the Veteran believes this is of little credence because young men rarely acknowledge hearing difficulties.  Lastly, the Veteran indicates his occupation as a telephone lineman exposed him to very little noise and could not have caused tinnitus. 

In February 2009, the Veteran underwent an audiological examination in which he reported experiencing bilateral tinnitus.  In April 2012, the Veteran underwent a second audiological examination and again stated he suffered from bilateral tinnitus.  The second examiner opined that the Veteran's tinnitus was "acquired after service due to post service occupational and non-occupational factors".  The examiner, however, failed to adequately address the Veteran's statement concerning the tinnitus and merely provided a conclusory statement lacking an adequate rationale.  

The Court has found a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi,  
16 Vet. App. 370 (2002).  In this instance, the Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he received the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and the Good Conduct Medal.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  Indeed, the RO conceded the Veteran was exposed to loud noise during his service.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied, and service connection for tinnitus will be granted.

ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran contends that his bilateral hearing loss is related to his active duty.  Moreover, he believes his April 2012 audiological examination produced inaccurate results which did not adequately reflect his hearing loss.  Upon entering the service in September 1967, the Veteran did not demonstrate any hearing loss.  Two years later, his July 1969 separation examination revealed hearing loss in the 4000 Hz range in both ears, although it did not rise to the level of hearing loss for VA purposes. 
 
In February 2009, the Veteran underwent an audiological examination which revealed bilateral hearing loss.  In April 2012, the Veteran underwent a second audiological examination which revealed bilateral hearing loss.  The second examiner stated that a review of the Veteran's service treatment records demonstrated no discernible shift in the Veteran's hearing abilities throughout his service and opined that the Veteran's current hearing loss was less likely as not caused by an event or events occurred during military service.  The examiner, however, failed to provide an adequate rationale for his opinion and thus rendered an unsupported conclusory finding.  Moreover, the examiner did not discuss the Veteran's statements that his hearing loss developed because of his service and failed to opine on the significance or etiology of the hearing decrease the Veteran experienced in service, as documented by his entrance and exit examinations. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination by an ENT physician.  The purpose of the examination is to determine the etiology of the Veteran's bilateral hearing loss, in particular, whether the Veteran's bilateral hearing loss is the result of his active duty service.

      The following considerations must govern the 
 	examination:
 
a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding the Veteran's contentions that he was exposed to excessive noise during active duty service and has had difficulty with his hearing since his active duty service.

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran's bilateral hearing loss is related to his active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's bilateral hearing loss without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


